Citation Nr: 1811042	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable disability rating for left ear hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for status-post right ankle fracture with traumatic degenerative joint disease (right ankle condition).


WITNESS AT HEARING ON APPEAL

The Veteran (pro se)


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an August 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not implied in the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  The Veteran has described various occupational impairments that he attributes to the service-connected disabilities at issue in this appeal.  See, e.g., August 2017 Board hearing testimony; May 2014 correspondence.  Specifically, he has suggested that he had to retire from his career as a building inspector due to functional impairments from his service-connected right ankle condition.  However, he has explained that the termination of his prior employment as a city building inspector was primarily due to an industrial, vehicular accident that resulted in various orthopedic injuries, not involving his service-connected right ankle.  See July 2011 notice of disagreement (referencing industrial accident in past year that resulted in injuries to ribs, right hip, and scapula; stating that these injuries required work modifications that his employer refused to provide for his building inspector position); August 2017 Board Hearing Tr. at 3 (describing vehicular accident approximately five years prior that resulted in various orthopedic injuries, but not right ankle injuries; explaining that this accident and consequent injuries led to termination of his thirteen-year position as building inspector).  In addition, the February 2010 VA examination reports noted occupational impairments due to the service-connected disabilities at issue in this appeal.  However, the 2010 VA examiners did not suggest that those impairments rendered him unemployable.  To the contrary, the 2011 VA ankle examiner noted he "did quite well functionally" despite his ankle issues, including in his career as a city building inspector for the past twelve years.  The 2011 VA ankle examiner also observed, "He manages to work with aches and pains, and by avoiding excessive stair climbing, or if he can avoid going up the ladders, he will do so."  In summary, the evidence of record does not raise an implied TDIU claim in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that new VA examinations are needed to assess the current severity of both disabilities at issue in this appeal.  The most recent VA examinations of these conditions were conducted in February 2010.  The passage of about eight years since the most recent VA examinations warrants a remand to obtain updated evaluations of those disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the current nature, symptoms, and severity of his service-connected right ankle condition. 

2. Schedule the Veteran for a VA audiological evaluation to address the current nature, symptoms, and severity of his service-connected left ear hearing loss. 

3. If the Veteran identifies any outstanding VA or private treatment records during the course of the examinations, make all efforts to obtain them. 

4. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





